Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-3, 9-13, 19-28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach receive a first version of a media content and a second version of the media content, wherein the second version of the media content is created by altering the first version of the media content;…map each of a plurality of first video shots of the first version of the media content to a corresponding one of a plurality of second video shots of the second version of the media content based on determining shot visual feature similarities between first video shot features of the plurality of first video shots and second video shot features of the corresponding one of the plurality of second video shots;…align, based on mapping the plurality of first video shots, each of the plurality of first video shots of the first version of the media content with the corresponding one of the plurality of second video shots of the second version of the media content, wherein each of the plurality of first video shots includes a plurality of first video frames, and each of the plurality of second video shots includes a plurality of second video frames;…after aligning each of the plurality of first video shots with the corresponding one of the plurality of second video shots, for each pair of the aligned one of the plurality of first video shots and the corresponding one of the plurality of second video shots:…map each of the plurality of first video frames to a corresponding one of the plurality of second video frames based on determining frame visual feature similarities between first video frame features of the plurality of first video frames and second video frame features of the corresponding one of the plurality of second video frames;…align, based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames.
An updated search revealed:
prior art that teaches receive a first version of a media content and a second version of the media content, wherein each of a plurality of first video shots of the first version of the media content includes a plurality of first video frames and wherein each of a plurality of second video shots of the first version of the media content includes a plurality of second video frames, map each of the plurality of first video frames to a corresponding one of the plurality of second video frames based on determining frame visual feature similarities between first video frame features of the plurality of first video frames and second video frame features of the corresponding one of the plurality of second video frames; align, based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames; after aligning each of the plurality of first video frames with the plurality of second video frames, map and align each of the plurality of first video shots to a corresponding one of the plurality of second video shots based on the aligning of each of the plurality of first video frames with the plurality of second video frames , 
prior art that teaches map each of a plurality of first video shots of the first version of the media content to a corresponding one of a plurality of second video shots of the second version of the media content based on determining audio or timing similarities between first video shot features of the plurality of first video shots and second video shot features of the corresponding one of the plurality of second video shots; align, based on mapping the plurality of first video shots, each of the plurality of first video shots of the first version of the media content with the corresponding one of the plurality of second video shots of the second version of the media content; and
prior art that teaches after aligning each of the plurality of first video shots with the corresponding one of the plurality of second video shots, for each pair of the aligned one of the plurality of first video shots and the corresponding one of the plurality of second video shots: map each of the plurality of first video frames to a corresponding one of the plurality of second video frames based on determining audio or timing similarities between first video frame features of the plurality of first video frames and second video frame features of the corresponding one of the plurality of second video frames; align, based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames. 

However the updated search did not reveal any other prior art teaching receive a first version of a media content and a second version of the media content, wherein the second version of the media content is created by altering the first version of the media content;…map each of a plurality of first video shots of the first version of the media content to a corresponding one of a plurality of second video shots of the second version of the media content based on determining shot visual feature similarities between first video shot features of the plurality of first video shots and second video shot features of the corresponding one of the plurality of second video shots;…align, based on mapping the plurality of first video shots, each of the plurality of first video shots of the first version of the media content with the corresponding one of the plurality of second video shots of the second version of the media content, wherein each of the plurality of first video shots includes a plurality of first video frames, and each of the plurality of second video shots includes a plurality of second video frames;…after aligning each of the plurality of first video shots with the corresponding one of the plurality of second video shots, for each pair of the aligned one of the plurality of first video shots and the corresponding one of the plurality of second video shots:…map each of the plurality of first video frames to a corresponding one of the plurality of second video frames based on determining frame visual feature similarities between first video frame features of the plurality of first video frames and second video frame features of the corresponding one of the plurality of second video frames;…align, based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
Amendments to the Claims:

Please cancel claims 29 and 30.

Replace the entire claim 1 with the following:
Claim 1 (Amended): A media content annotation system comprising:
a computing platform including a hardware processor and a system memory;
a software code stored in the system memory;
the hardware processor configured to execute the software code to:
receive a first version of a media content and a second version of the media content, wherein the second version of the media content is created by altering the first version of the media content;
map each of a plurality of first video shots of the first version of the media content to a corresponding one of a plurality of second video shots of the second version of the media content based on determining shot visual feature similarities between first video shot features of the plurality of first video shots and second video shot features of the corresponding one of the plurality of second video shots;
align, based on mapping the plurality of first video shots, each of the plurality of first video shots of the first version of the media content with the corresponding one of the plurality of second video shots of the second version of the media content, wherein each of the plurality of first video shots includes a plurality of first video frames, and each of the plurality of second video shots includes a plurality of second video frames;
after aligning each of the plurality of first video shots with the corresponding one of the plurality of second video shots, for each pair of the aligned one of the plurality of first video shots and the corresponding one of the plurality of second video shots:
map each of the plurality of first video frames to a corresponding one of the 
align, based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames; and 
utilize metadata associated with a subset of the plurality of first video shots or a subset of the plurality of first video frames of the first version of the media content, to annotate the respective corresponding one of the plurality of second video shots or the plurality of second video frames of the second version of the media content.

Replace the entire claim 2 with the following:
Claim 2 (Amended): The media content annotation system of claim 1, wherein each of the plurality of first video shots of the first version of the media content and the corresponding one of the plurality of second video shots of the second version of the media content have a same temporal sequence.

Replace the entire claim 9 with the following:
Claim 9 (Amended): The media content annotation system of claim 1, wherein the hardware processor is further configured to execute the software code to utilize another metadata associated with each respective corresponding one of the plurality of second video shots or the plurality of second video frames of the second version of the media content, to annotate the subset of the plurality of first video shots or the subset of the plurality of first video frames of the first version of the media content.

Replace the entire claim 11 with the following:
Claim 11 (Amended): A method for use by a media content annotation system including a computing platform having a hardware processor and a system memory storing a software code, the method comprising:
receiving, using the hardware processor, a first version of a media content and a second version of the media content, wherein the second version of the media content is created by altering the first version of the media content;

aligning, using the hardware processor and based on mapping the plurality of first video shots, each of the plurality of first video shots of the first version of the media content with the corresponding one of the plurality of second video shots of the second version of the media content, wherein each of the plurality of first video shots includes a plurality of first video frames, and each of the plurality of second video shots includes a plurality of second video frames;
after aligning each of the plurality of first video shots with the corresponding one of the plurality of second video shots, for each pair of the aligned one of the plurality of first video shots and the corresponding one of the plurality of second video shots:
mapping, using the hardware processor, each of the plurality of first video frames to a corresponding one of the plurality of second video frames based on determining frame visual feature similarities between first video frame features of the plurality of first video frames and second video frame features of the corresponding one of the plurality of second video frames;
aligning, using the hardware processor and based on mapping the plurality of first video frames, each of the plurality of first video frames with the corresponding one of the plurality of second video frames; and
utilizing, using the hardware processor, metadata associated with a subset of the plurality of first video shots or a subset of the plurality of first video frames of the first version of the media content, to annotate the respective corresponding one of the plurality of second video shots or the plurality of second video frames of the second version of the media content.

Replace the entire claim 12 with the following:
Claim 12 (Amended): The method of claim 11, wherein each of the plurality of first video shots of the first version of the media content and the corresponding one of the plurality of second video shots of the second version of the media content have a same temporal sequence.

Replace the entire claim 19 with the following:
Claim 19 (Amended): The method of claim 11, further comprising utilizing another metadata associated with each respective corresponding one of the plurality of second video shots or the plurality of second video frames of the second version of the media content, to annotate the subset of the plurality of first video shots or the subset of the plurality of first video frames of the first version of the media content.

Replace the entire claim 25 with the following:
Claim 25 (Amended): The media content annotation system of claim 1, wherein the first video shot features include first visual features of the first version of the media content, and the second video shot features include second visual features of the second version of the media content, and wherein the hardware processor is further configured to execute the software code to utilize a cost matrix to determine the shot visual feature similarities based on the first visual features and the second visual features.

Replace the entire claim 26 with the following:
Claim 26 (Amended): The media content annotation system of claim 1, wherein each of the first video shot features is represented by a corresponding one of a first plurality of feature vectors, wherein each of the second video shot features is represented by a corresponding one of a second plurality of feature vectors, and wherein the hardware processor is further configured to execute the software code to utilize a cost matrix to determine the shot visual feature similarities based on the first plurality of feature vectors and the second plurality of feature vectors.

Replace the entire claim 27 with the following:
Claim 27 (Amended): The method of claim 11, wherein the first video shot features include first visual features of the first version of the media content, and the second video shot features include second visual features of the second version of the media content, and wherein the method further comprises utilizing a cost matrix to determine the shot visual feature similarities based on the first visual features and the second visual features.

Replace the entire claim 28 with the following:
Claim 28 (Amended): The method of claim 11, wherein each of the first video shot features is represented by a corresponding one of a first plurality of feature vectors, wherein each of the second video shot features is represented by a corresponding one of a second plurality of feature vectors, and wherein the method further comprises utilizing a cost matrix to determine the shot visual feature similarities based on the first plurality of feature vectors and the second plurality of feature vectors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meaney (US 20130121668 A1) teaches mapping and aligning video segments based on audio or timing data, cited in PTO-892 form dated 3/4/2020.
Yalniz (US 9275682 B1) teaches based on audio or timing data, mapping and aligning frames within two mutually aligned sets of  plurality of video segments, cited in PTO-892 form dated 3/4/2020.
Duong (US 20150304705 A1) teaches mapping frames in two videos using timing and audio data, cited in PTO-892 form dated 4/5/2019

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178